     Case 8:20-cv-01634-TPB-CPT Document 49 Filed 08/13/21 Page 1 of 2 PageID 165


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


KEVYN KIRKLAND,

        Plaintiff,

v.                                                    Case No. 8:20-cv-1634-TPB-CPT

BDE FLOIRDA LLC,

        Defendants.
                                        /

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Christopher P. Tuite, United States Magistrate Judge, entered on July 20, 2021. (Doc.

48). Judge Tuite recommends the “Joint Motion for Approval of FLSA Settlement

Agreement and Dismissal with Prejudice” (Doc. 38) be granted. No objection to the

report and recommendation was filed, and the time to object has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district

court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error. Macort

v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404,

409 (5th Cir. 1982).


                                       Page 1 of 2
  Case 8:20-cv-01634-TPB-CPT Document 49 Filed 08/13/21 Page 2 of 2 PageID 166


      Upon due consideration of the record, including Judge Tuite’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Tuite’s detailed and well-reasoned factual findings and legal conclusions.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   1. The report and recommendation (Doc. 48) is AFFIRMED and ADOPTED and

      INCORPORATED BY REFERENCE into this Order for all purposes, including

      appellate review.

   2. The “Joint Motion for Approval of FLSA Settlement Agreement and Dismissal

      with Prejudice” (Doc. 38) is GRANTED.

   3. The settlement agreement (Doc. 47-1) is APPROVED.

   4. This action is DISMISSED WITH PREJUDICE.

   5. The Clerk is directed to terminate any pending motions and deadlines, and

      thereafter close this case.

             DONE and ORDERED in Chambers, in Tampa, Florida, this 13th day of

      August, 2021.




                                                    TOM BARBER
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
